   Case: 2:19-cr-00073-MHW Doc #: 23 Filed: 10/08/20 Page: 1 of 3 PAGEID #: 89



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

UNITED STATES OF AMERICA

      vs.                                  Criminal Action 2:19-cr-073
                                           JUDGE MICHAEL H. WATSON
KEDAR K. DESHPANDE

                          REPORT AND RECOMMENDATION

      Defendant Kedar K. Deshpande, M.D., previously pleaded not guilty
to an Indictment charging him with 19 counts of violating federal laws
governing controlled substances and health care matters. Indictment,
ECF No. 1. The United States and defendant thereafter entered into a
plea agreement, executed pursuant to the provisions of Rule
11(c)(1)(A) of the Federal Rules of Criminal Procedure, whereby
defendant agreed to enter a plea of guilty to Count 5, which charges
the unlawful distribution of a controlled substance in violation of 21
U.S.C. § 841 and 18 U.S.C. § 2, and to Count 19, which charges making
a false statement regarding health care matters in violation of 18
U.S.C. §§ 1035, 2.1    On October 7, 2020, defendant, accompanied by his
counsel, personally appeared for a change of plea proceeding.
      Defendant consented, pursuant to 28 U.S.C. §636(b)(3), to enter a
guilty plea before a Magistrate Judge.       See United States v. Cukaj, 25
Fed.Appx. 290, 291(6th Cir. 2001)(Magistrate Judge may accept a guilty
plea with the express consent of the defendant and where no objection
to the report and recommendation is filed).
      During the plea proceeding, the undersigned observed the
appearance and responsiveness of defendant in answering questions.


      1 Under the Plea Agreement, ECF No. 18, defendant agreed to a
restitution obligation. The Plea Agreement also includes an appellate waiver
provision that preserves only certain claims for appeal or collateral
challenge.


                                       1
  Case: 2:19-cr-00073-MHW Doc #: 23 Filed: 10/08/20 Page: 2 of 3 PAGEID #: 90



Based on that observation, the undersigned is satisfied that, at the
time he entered his guilty plea, defendant was in full possession of
his faculties, was not suffering from any apparent physical or mental
illness and was not under the influence of narcotics, other drugs, or
alcohol.
     Prior to accepting defendant’s plea, the undersigned addressed
defendant personally and in open court and determined his competence
to plead.   Based on the observations of the undersigned, defendant
understands the nature and meaning of the charges in the Indictment
and the consequences of his plea of guilty to Counts 5 and 19.
Defendant was also addressed personally and in open court and advised
of each of the rights referred to in Rule 11 of the Federal Rules of
Criminal Procedure.
     Having engaged in the colloquy required by Rule 11, the Court
concludes that defendant’s plea is voluntary.       Defendant acknowledged
that the plea agreement signed by him, his attorney and the attorney
for the United States and filed on September 7, 2020, represents the
only promises made by anyone regarding the charges in the Indictment.
Defendant was advised that the District Judge may accept or reject the
plea agreement and that, even if the Court refuses to accept any
provision of the plea agreement not binding on the Court, defendant
may nevertheless not withdraw his guilty plea.
     Defendant confirmed the accuracy of the statement of facts
supporting the charges, which is attached to the Plea Agreement.          He
confirmed that he is pleading guilty to Counts 5 and 19 of the
Indictment because he is in fact guilty of those offenses.         The Court
concludes that there is a factual basis for the plea.
     The Court concludes that defendant’s plea of guilty to Counts 5
and 19 of the Indictment is knowingly and voluntarily made with
understanding of the nature and meaning of the charges and of the
consequences of the plea.
     It is therefore RECOMMENDED that defendant’s guilty plea to
Counts 5 and 19 of the Indictment be accepted.       Decision on acceptance
  Case: 2:19-cr-00073-MHW Doc #: 23 Filed: 10/08/20 Page: 3 of 3 PAGEID #: 91



or rejection of the plea agreement was deferred for consideration by
the District Judge after the preparation of a presentence
investigation report.
     In accordance with S.D. Ohio Crim. R. 32.1, and as expressly
agreed to by defendant through counsel, a written presentence
investigation report will be prepared by the United States Probation
Office.    Defendant will be asked to provide information; defendant’s
attorney may be present if defendant so wishes.        Objections to the
presentence report must be made in accordance with the rules of this
Court.
     If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part
thereof in question, as well as the basis for objection thereto.           28
U.S.C. §636(b)(1); F.R. Civ. P. 72(b).      Response to objections must be
filed within fourteen (14) days after being served with a copy
thereof.   F.R. Civ. P. 72(b).
     The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to
de novo review by the District Judge and of the right to appeal the
decision of the District Court adopting the Report and Recommendation.
See United States v. Wandahsega, 924 F.3d 868, 878 (6th Cir. 2019);
Thomas v. Arn, 474 U.S. 140 (1985).




October 7, 2020                                s/ Norah McCann King
 Date                                           Norah McCann King
                                          United States Magistrate Judge




                                      3
